TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-19-00792-CV



                                           Z. B., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


            FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-FM-19-005781, THE HONORABLE AURORA MARTINEZ-JONES, JUDGE
                                PRESIDING


                            MEMORANDUM OPINION


               Z.B. appeals from the trial court’s final decree terminating her parental rights to

her child.1 See Tex. Fam. Code § 161.001. Following a bench trial, the trial court found by clear

and convincing evidence that statutory grounds for terminating her parental rights existed and

that termination was in the child’s best interest. See id. § 161.001(b)(1)(N), (O), (2).

               On appeal, appellant’s court-appointed attorney has filed a brief concluding that

the appeal is frivolous and without merit. See Anders v. California, 386 U.S. 738, 744 (1967);

Taylor v. Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641, 646–47 (Tex. App.—

Austin 2005, pet. denied) (applying Anders procedure in appeal from termination of parental


       1  We refer to appellant by her initials only. See Tex. Fam. Code § 109.002(d); Tex. R.
App. P. 9.8. In this Court’s cause number 03-19-00713-CV, appellant appeals from the
termination of her parental rights to her other children.
rights). The brief meets the requirements of Anders by presenting a professional evaluation of

the record demonstrating why there are no arguable grounds to be advanced on appeal. See
386 U.S. at 744; Taylor, 160 S.W.3d at 646–47. Appellant’s counsel has certified to this Court

that he provided appellant with a copy of the Anders brief and informed her of her right to

examine the appellate record and to file a pro se brief. To date, appellant has not filed a pro se

brief. The Department of Family and Protective Services has filed a waiver of right to file a

response to the Anders briefs.

               Upon receiving an Anders brief, we must conduct a full examination of the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75,

80 (1988).    We have reviewed the entire record, including the Anders brief submitted on

appellant’s behalf, and have found nothing that would arguably support an appeal. We agree that

the appeal is frivolous and without merit. Accordingly, we affirm the trial court’s final decree

terminating appellant’s parental rights.2



                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Kelly

Affirmed

Filed: January 30, 2020




       2   As he acknowledges in the brief, counsel’s obligation to his client has not yet been
discharged. See In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (per curiam). If appellant, after
consulting with counsel, desires to file a petition for review, counsel should timely file with the
Texas Supreme Court “a petition for review that satisfies the standards for an Anders brief.” See
id. at 27–28.
                                                2